Citation Nr: 1102585	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-08 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1947 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The 
appellant claims as the Veteran's wife.

The AOJ should review the file and provide an updated 
status on the potential accrued issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  The Veteran's certificate of 
death indicates that he died on September [redacted], 2007 of respiratory 
failure.  The secondary conditions present were bradycardia and a 
cerebral vascular accident two weeks prior.  The underlying cause 
of the Veteran's death was diabetes. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2009).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.

In this case, the Veteran did not have service in Vietnam.  While 
the appellant has indicated that the Veteran had excursions into 
Vietnam, these statements are not verified by the record.  
Nonetheless, service records do indicate that the Veteran was 
stationed on air bases in Thailand, where he was an aircraft 
technician.

No presumption exists for service connection claims based on 
servicing or working on aircraft that flew missions over Vietnam.  
See VA Fast Letter 09-20 (May 6, 2009).  However, in addition to 
averring to the Veteran's presence in Vietnam, the appellant has 
also indicated that the Veteran had exposure to Agent Orange 
while in Thailand.

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure in 
locations other than the Republic of Vietnam, particularly in 
Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides 
that several items of development should be performed, including 
considering the Memorandum on "Herbicide Use in Thailand during 
the Vietnam Era;" notifying the appellant appropriately 
concerning Thailand herbicide exposure; and if necessary, 
requesting verification of herbicide exposure from the United 
States Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides.  See Id; see also VBA 
Fast Letter 09-20, "Developing for Evidence of Herbicide 
Exposure in Haas- Related Claims from Veterans with Thailand 
Service during the Vietnam Era" (May 6, 2009).

The Board has reviewed the claims file and notes that the RO has 
taken steps to corroborate that the Veteran did not serve in 
Vietnam, but, to date, the RO has apparently not taken the 
corroboration actions indicated in VA Fast Letter 09-20, to 
include sending a request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  See VA Fast 
Letter 09-20 (May 6, 2009).  Thus, such should be accomplished on 
remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) 
should undertake all required development, 
including as indicated by the instructions in 
VA Fast Letter 09-20 (May 6, 2009) (or any 
superseding instructions), and send a 
request, if deemed necessary, to the JSRRC or 
appropriate agency in order to attempt to 
determine whether the Veteran was exposed to 
herbicides during his period of service in 
Thailand based on the information of record.  
All documentation of such efforts and 
responses should be added to the claims file.  
The AOJ should also follow any 
recommendations provided by the JSRRC in 
obtaining relevant records from alternate 
sources.  All requests and responses with 
respect to the above actions, both positive 
and negative, should be associated with the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



